Citation Nr: 1230659	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to September 1949.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back disability.  In October 2007, he filed an original claim.  During his VA examination in January 2008 and at his Board hearing, the Veteran reported that he injured his back during a training exercise when he jumped or fell from a 2-story tower.  He reported back pain since that event.  He reported that he received treatment since service but the records were unavailable because those medical care providers were now deceased.  In support of his claim, the Veteran submitted statements from his wife and daughters, whom report personal knowledge of the Veteran's longstanding back pain and that he had received medical care as far back as they can recall.
A review of the service treatment records shows that, on enlistment examination in March 1945, the Veteran's spine was described as normal.  In July 1946, the Veteran reported that he injured his back while lifting a heavy crate.  There was no tenderness, full range of motion, no neurological changes, and normal x-ray findings.  A December 14, 1947, note reflects that the Veteran was struck by an automobile while riding his motorcycle and sustained minor abrasions to the left foot and hand.  The record shows that he was treated at a private hospital for left ankle laceration.  Report of examination dated in December 17, 1947, reflects normal spine.

Service treatment records show that, in June 1949, the Veteran presented with back complaints he related as beginning the day before after his back was jarred while riding a motorcycle and then pushing a car.  By history, the Veteran reported that he first injured his back in 1939 when he was thrown from a horse and fell on a rail fence.  Since then, he reported having flat muscles on the right side of his back.  The Veteran further reported that he injured his back in December 1947 when he was thrown from a motorcycle.  He denied any fracture, but noted that he was hospitalized for 3 months and had had occasional back pain since then with lifting or working hard.  Objectively, there was paraspinal tenderness.  X-ray of the back was negative.  A June 27, 1949, note reflects "strain, left sacro spinal."  It was indicated that the Veteran had sustained injury on starting motorcycle.  A July 1949 note reflects scoliosis of the spine.  A July 1949 note reflects scoliosis of the spine but no muscle spasm and no limitation of motion.  He was described as fit for duty.  Report of examination dated in September 1949 reflects normal spine.  Report of separation examination dated in January 1950 reflects no significant abnormality of the spine.  No defects or diagnoses were given.

A letter from the Greenville Medical and Surgical Clinic dated in May 1957 reflects that the Veteran had pain in his back since service discharge.

Report of VA examination dated in January 2008 reflects a diagnosis for degenerative joint disease of the lumbar spine with back pain and radiation to the lower extremities.  By history, the Veteran injured his back when he jumped off a 2-story training tower during training exercises and developed back pain.  The examiner commented that it was "speculative at best that the Veteran's current back problem was incurred in the service from 1946 to 1950."

At his personal hearing in May 2012, the Veteran reported that he was pushed off a training tower and landed on his side, injuring his back.

Having carefully reviewed the evidence of record, the Board finds that further evidentiary development is required before the Board may decide whether any currently shown abnormal low back pathology is related to service to include whether any preexisting condition was aggravated by service.  Although the Veteran was given a VA examination in January 2008, the Board finds that the medical opinion given by the examiner is inadequate.  The examiner does not address the normal entrance examination or the in-service history of pre-service injury.  The examiner made no mention of the various back pain complaints and clinical findings noted in the service treatment records.  Also, although the examiner reported that an opinion would be speculative, he does not explain why an opinion is not possible.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the report of examination should be returned for an addendum.

Also, given the normal spine examination upon service entry and the Veteran's in-service history of back injury prior to service, the addendum to the report of examination should address whether there is clear and unmistakable evidence (i.e. undebatable) that the back injury existed prior to service and was not aggravated by service, and whether there is clear and unmistakable evidence that the back injury did not exist prior to service.

In order to prevail on the issue of service connection, there generally must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
When no pre-existing disorder is noted upon entry into service, as is here, the veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also, 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of sound condition will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established.

It is noted that the presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In addition, the Board observes that scoliosis is noted in service but not on the service entrance examination.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  Congenital diseases may be service connected if the evidence as a whole shows aggravation during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

Accordingly, in view the relevant law and facts of this case, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

3.  Then, report of VA examination dated in January 2008 should be returned to the physician for an addendum that addresses whether any currently shown low back disability is etiologically related to service, to include whether it is proximately due to disease or injury incurred in service, or whether any preexisting low back disorder shown in service was aggravated (permanently worsened) beyond normal progression by service.  The claims folder must be reviewed.  The VA physician should address the following questions:

* Does the Veteran have a current low back disability?  If so, identify this disability.
* Did the Veteran have a low back disability in service that clearly and unmistakably existed prior to service?  If so, this disability should be described in detail, included the bases for the belief that it preexisted service, and a description of its relationship to any current low back disability found on examination.
* If there was such a preexisting low back disability, is there clear and unmistakable evidence that would support the finding that the preexisting low back disability was not permanently aggravated by the Veteran's period of service beyond the normal progression of the disease or injury?  If so, the clear and unmistakable evidence supporting this finding should be described in detail.
* If it is determined that there is no clear and unmistakable evidence that low back disability preexisted service, the examiner should state whether it is at least as likely as not that any current low back disability is related to service (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evening divided that it is as medically sound to find in favor of a conclusion as it is to find against it.).

A complete rationale for all opinions is required.  The physician should identify the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folder should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


